The case at bar having been submitted on the testimony appearing in a companion case, the briefs therein likewise covered the case at bar, and the two cases being identical, it is therefore the order of this Court that the case at bar be and the same is hereby affirmed on the authority of City of South Miami v. State ex rel. Landis, Attorney General, Helen S. Pearson, a Widow, et al., this day decided.
It is so ordered.
WHITFIELD, P. J., and BROWN, J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.